In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00107-CR

______________________________



STEVEN NEAL BOGUE, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 5th Judicial District Court

Cass County, Texas

Trial Court No. 2001-F-00004







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Steven Bogue appeals the revocation of his community supervision.  Bogue pleaded guilty
to felony driving while intoxicated.  The trial court suspended the imposition of his sentence and
placed him on seven years' community supervision.  The State later moved to revoke Bogue's
community supervision, alleging he committed six violations of its terms.  Bogue pleaded true to
three of the State's allegations.  The trial court found the allegations true, revoked Bogue's
community supervision, and sentenced him to five years' imprisonment.  The trial court sentenced
Bogue on March 25, 2002.
	Bogue did not file a motion for new trial; therefore, his notice of appeal was due by April 24,
2002, or with a proper request for an extension, by May 9, 2002.  Tex. R. App. P. 26.2(a)(1); 26.3. 
Bogue filed his pro se Motion to Appeal on May 30, 2002.  Therefore, because Bogue did not file
a timely notice of appeal, this Court lacks jurisdiction over this appeal.  Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996). (1) 

	The appeal is dismissed for want of jurisdiction.
 


						Ben Z. Grant
						Justice

Date Submitted:	June 13, 2002
Date Decided:		June 13, 2002

Do Not Publish
1. In Olivo, the Texas Court of Criminal Appeals noted the denial of a meaningful appeal
because of ineffective assistance of counsel is a proper ground for habeas corpus relief.  Olivo v.
State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see also Tex. Code Crim. Proc. Ann. art.
11.07 (Vernon Supp. 2002).

s New Roman">Date Decided:		August 19, 2008